Citation Nr: 1011486	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-28 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Subsequently, the RO in Roanoke, 
Virginia took jurisdiction of the case.

The Veteran had requested a Board hearing in this case; 
however, he withdrew that hearing request in April 2007.

This case was previously before the Board in September 2007 
at which time the service connection claim for a right 
shoulder disorder was remanded.  A review of the file 
reflects that there has been substantial compliance with the 
actions requested in that Remand and the case has returned to 
the Board for appellate consideration.  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board's remand directives is required).  

The Board also notes that the Veteran was originally 
represented in this case by the Military Order of the Purple 
Heart (MOPH).  In September 2009, MOPH provided a memorandum 
for the file indicating that the Veteran was no longer being 
represented by MOPH and was instead being represented by DAV.  
The Board notes that a review of the file does include a VA 
Form 21-22, dated in November 2008 and acknowledged in 
December 2008, appointing DAV as the Veteran's 
representative.  In March 2010, a DAV representative filed a 
written (post-Remand) brief in this case.  Accordingly, the 
Board has accepted the Veteran's change in representative for 
purposes of this appeal.




FINDINGS OF FACT

The evidence of record does not include current clinical 
diagnosis of a right shoulder disorder.


CONCLUSION OF LAW

The criteria for the grant of service connection for a right 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.326, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in February and December 2004, 
and in October 2007.  The letters addressed all required 
notice elements, but were sent subsequent to the initial 
unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in April 2003.  Specific notice as 
discussed in the Dingess case was provided to the Veteran in 
March 2006 and October 2007.  The RO readjudicated the claim 
on appeal in a Supplemental Statement of the Case issued in 
August 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here the file contains the Veteran's service treatment 
records (STRs) and post-service medical records.  In a 
statement provided in April 2006, the Veteran contended that 
his STRs are incomplete and are missing information 
(unspecified).  Having thoroughly reviewed the nine service 
department envelopes on file containing the Veteran's STRs, 
the Board finds no support for the Veteran's contentions and 
concludes the STRs on file are in fact complete.  

In addition, pursuant to a Board remand issued in September 
2007, a VA examination was ordered to assist in establishing 
whether a current clinically diagnosed right shoulder 
disorder is shown; and if so, whether it is etiologically 
related to service.  In that Remand, the Veteran was also 
advised of the pertinent provisions of 38 C.F.R. § 3.655, 
which provide that where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(a) and (b).  

The Veteran was advised of the aforementioned information at 
his address of record in correspondence from VA dated on 
April 14, 2008; ultimately, a VA examination was scheduled 
for April 24, 2008.  The Veteran failed to report for that 
examination and a notation in the record reflects that he 
cancelled this examination himself, essentially explaining 
that the date was inconvenient for him.  Specifically, he 
reportedly stated that only Fridays were good days for 
appointments, but he did not provide the basis, e.g., good 
cause, for why this was so.  

Under the laws and regulations, the Veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim and the Veteran was 
specifically advised for the fact in the Board Remand issued 
in September 2007.  See 38 C.F.R. §§ 3.326, 3.327.  VA's duty 
to assist the Veteran in developing the facts and evidence 
pertinent to a Veteran's claim is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA. Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Because the Veteran did not report for 
the examination and has not demonstrated good cause for his 
failure to report to the examination, the Board must decide 
the claim on the evidence of record.  38 C.F.R. §§ 3.326, 
3.655(a).  Simply stating that he could only have 
appointments on Fridays, without explanation, does not 
demonstrate good cause.  In view of the circumstances, VA has 
no further duty to provide a VA examination, as the required 
assistance has already been fulfilled under 38 C.F.R. 
§ 3.159(c)(4).  

Under the circumstances, the Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The claim on appeal was filed in December 2002.

The STRs include an August 1982 enlistment examination report 
which revealed no abnormalities of the upper extremities and 
no complaints of painful or "trick" shoulder.  An entry 
dated in March 1991 reveals that the Veteran was involved in 
a motor vehicle accident (MVA) resulting in abrasions of the 
left hand, right shoulder and right hip, and bruising of the 
thigh, assessed as multiple soft tissue injuries.  A May 1997 
entry indicates that the Veteran complained of a 2 to 3 month 
history of increasing right shoulder pain, following running 
into a pole.  X-ray films were negative for a fracture or 
arthritis and there was no point tenderness or crepitance on 
rotation.  An assessment of chronic shoulder pain was made.  
In July 1997, the Veteran was seen for complaints of right 
shoulder pain and loss of motion, assessed as bicipital 
tendonitis and impingement syndrome.  In June 1998, the 
Veteran was seen again for complaints of right shoulder pain 
assessed as tendonitis.  When seen in June 2000, the Veteran 
indicated that the right shoulder was feeling better and 
examination findings revealed full range of motion and 
strength of 5/5.  An assessment of resolving right shoulder 
pain was made.  A February 2003 separation examination report 
reflected that clinical evaluation of the upper extremities 
was normal.  Although a notation of left shoulder pain was 
made, there was no notation of right shoulder pain or any 
other disorder.  The Veteran acknowledged having a painful 
shoulder, described as left shoulder arthritis.  

In February 2003, the Veteran underwent VA Benefits Delivery 
at Discharge (BDD) examination.  At that time, the Veteran 
had no complaints relating to the right shoulder, no 
pertinent clinical findings were recorded and no diagnosis 
relating to the right shoulder was made.  

In a statement provided in 2003, the Veteran reported having 
right shoulder pain.  

VA records dated in 2004 are entirely negative for any 
clinically diagnosed right shoulder disorder.

Pursuant to a Board Remand issued in September 2007, a 
request for a VA examination of the right shoulder was made.  
The Veteran was advised of this fact at his address of record 
in correspondence from VA dated on April 14, 2008 and 
ultimately a VA examination was scheduled for April 24, 2008.  
The Veteran failed to report for that examination.  

Thereafter, the Veteran requested that private medical 
records of Dr. N. K. dated in 2007 and 2008 be obtained and a 
completed VA Form 21-4142 is on file.  In correspondence from 
VA to Dr. N. K. dated in February 2009, copies of his 
treatment records were requested; however, none were ever 
received.  

Analysis

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including: arthritis, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran maintains that a currently claimed right shoulder 
disorder is attributable to an injury which occurred during 
service, specifically claimed as residuals of a MVA which 
apparently occurred in 1991.  The Veteran does not maintain, 
nor does the evidence reflect that the claimed right shoulder 
disorder is secondarily related to any service-connected 
condition, nor is it claimed as a manifestation of an 
undiagnosed illness warranting consideration under the 
provisions of 38 C.F.R. § 3.317.    

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the evidence on file does 
not contain any current diagnosis of a right shoulder 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for a right shoulder disorder was filed in 
December 2002; there was no evidence of a clinical 
disability/diagnosis of a right shoulder disorder on file at 
that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claim has been 
pending.  Significantly, shortly after the Veteran filed the 
service connection claim for a right shoulder disorder, an 
examination was conducted in February 2003, at which time the 
Veteran had no complaints relating to the right shoulder, 
there were no pertinent clinical findings made, and no right 
shoulder condition was diagnosed.  Therefore, in the absence 
of a diagnosis of a right shoulder disorder, service 
connection is not warranted under any potentially applicable 
theory of entitlement.  See also Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).

The Board reiterates that it does not doubt that the Veteran 
currently experiences pain in the right shoulder as he has 
reported.  To the extent that the Veteran currently has right 
shoulder pain, this in and of itself is not a disorder for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Essentially, the 
evidence of record simply does not show any clinical 
pathology underlying the claimed shoulder pain.  As 
previously mentioned, to supplement the evidence on file a VA 
examination was scheduled for April 2008, for which the 
Veteran did not report.  Because of the Veteran's failure to 
report for this examination, VA was unable to obtain evidence 
potentially favorable to the claim, and by regulation shall 
evaluate the claim based on the evidence of record.  
38 C.F.R. § 3.655(b).   

The Board has considered the Veteran's lay assertions that he 
has a right shoulder disability.  While the Veteran is 
generally considered competent to report symptoms; a lay 
person such as the Veteran is not competent to offer an 
opinion on complex medical questions, such as rendering a 
diagnosis or offering an opinion as to the underlying 
etiology of his symptoms; essentially it is beyond the 
Veteran's competency to diagnose himself with a right 
shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Moreover, the available clinical 
evidence dated since the claim was filed in December 2002 
reveals no indication of any right shoulder symptomatology 
(aside from reported pain) or of any clinically diagnosed 
right shoulder disability.  

For the reasons and bases set forth above, the service 
connection claim for a right shoulder disorder must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit- of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


